Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5 March 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Valerie Moore, Reg. No. 69,272 on 1 April 2021.

The claims been amended as follows: 
1. A computer-implemented method comprising:
obtaining text from text-based messages sent via an instant messaging system between a patient and a therapist during a psychological therapy session;
determining at least one feature of the text;
determining a characteristic of the patient and/or the therapist using the at least one feature, wherein the characteristic relates to a predicted level or change in level of a psychological condition of the patient at the end of a course of therapy; and
taking an action in dependence upon the determined characteristic, the action comprising providing an alert to the therapist and/or a supervisor.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner found that Johnson taught the amended limitations of claim 1 as filed on 5 March 2021. In particular, Johnson teaches text-based messages are sent via an instant messaging system between a patient and a therapist during a psychological therapy session (fig. 12; ¶ [0032] – [0033] and [0094] – [0095]—a system enables virtual psychological therapy sessions between a patient and a therapist. The sessions allow multiple modes of communication, including instant messaging, as described in ¶ [0086] ad [0090]). However, none of the prior art of record teaches the limitations of new claim 30. Smith (U.S. 2008/0133221) teaches predicting a risk of a harmful outcome for a psychological therapy patient, but does not teach determining a characteristic of the patient and/or the therapist using the at least one feature, wherein the characteristic relates to a predicted level or change in level of a psychological condition of the patient at the end of a course of therapy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.